Case: 4:16-cv-02163-CDP Doc. #: 263 Filed: 07/31/20 Page: 1 of 4 PageID #: 5149




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MISSOURI PRIMATE FOUNDATION,                     )
 et al.,                                          )
                                                  )
                Plaintiffs and                    )
                Counterclaim Defendants,          )
                                                  )
 v.                                               )          Case No. 4:16-cv-02163
                                                  )
 PEOPLE FOR THE ETHICAL                           )
 TREATMENT OF ANIMALS, INC., et al.,              )
                                                  )
                Defendants and                    )
                Counterclaim Plaintiffs.          )

  COUNTERCLAIM PLAINTIFFS’ REPLY IN SUPPORT OF THEIR SECOND
     MOTION FOR AN ORDER COMPELLING DISCOVERY AGAINST
   COUNTERCLAIM DEFENDANT TONIA HADDIX AND FOR SANCTIONS

       Counterclaim Plaintiffs (“Plaintiffs”) submit this brief reply in further support of their

motion for an order compelling Counterclaim Defendant Tonia Haddix (“Haddix”) to respond fully

and completely to certain of Plaintiffs’ First Requests for Production of Documents (“Requests”),

and related sanctions for Haddix’s continuing failure to adequately participate in discovery.

       In her response to the pending motion, Haddix bore the burden to provide an explanation

and offer legal support to justify her failure to respond to Request No. 1 (after being apprised of

the requirement to do so), and to produce documents within her possession, custody, or control

that are clearly responsive to the remaining Requests. [ECF No. 255, at 6-11.] She completely

failed to do so. To the contrary, her response further buttresses the conclusion that she did not

conduct an adequate search for records, as required by Rule 34. The only explanation that she

offers for her failure to produce any responsive communications is that she replaced her iPhone,

which had not been backed up “for a long while … so things were lost.” [ECF No. 257, at 2.] Aside

from the fact that this unsworn statement is not competent evidence, Haddix offers no details as to
Case: 4:16-cv-02163-CDP Doc. #: 263 Filed: 07/31/20 Page: 2 of 4 PageID #: 5150




when her phone was allegedly replaced, when it was last backed up, from what period of time

communications have been lost, or why that would be relevant to any of the documents that she

failed to produce. In fact, the single item that she provides as an example of “lost” documents (to

which she says she did not have access because she replaced her iPhone) is an email from her to

Casey’s counsel from her Yahoo! email account.

       Haddix also inexplicably seeks to blame Plaintiffs for her own failures and omissions,

arguing that Plaintiffs’ good faith attempts to confer with her pursuant to Local Rule 3.04 somehow

caused or justified her own failure. The argument fails for two obvious reasons: First, it is a non-

sequitur. Plaintiffs’ counsels’ “sincere efforts to resolve their dispute” and attempt to “reach an

accord” on each disputed issue were aimed at obtaining compliance to avoid the need for court

intervention, as required; it did not thereby excuse compliance. Second, Haddix’s attempts to re-

cast the Rule 3.04 conferences as being “threatening” and “degrad[ing]” should be rejected as

unfounded. She fails to back up her broad-brush accusations with competent, sworn testimony.

Moreover, the fact that Haddix apparently found requisite conferences with counsel of an opposing

party to be an unpleasant experience does not alter Haddix’s obligation to comply fully with her

discovery obligations.1 Simply put, it appears that Haddix is not interested in following the rules.

However, this does not justify her failure to comply with her discovery obligations.

       For the reasons set forth above and in Plaintiffs’ motion and supporting memorandum,

Plaintiffs’ motion should be granted.




1
  After all, litigation is an often-stressful adversarial process. See, e.g., Marek v. Chesny, 473 U.S.
1, 10 (1985) (recognizing “the burdens, stress, and time of litigation”); Kirk v. Schaeffler Grp.
USA, Inc., No. 3:13-CV-5032-DGK, 2016 WL 593813, at *2 (W.D. Mo. Feb. 12, 2016) (noting
that “Defendants cite medical literature describing how individuals can suffer emotional injuries,
‘Litigation Response Syndrome,’ from the stress of the litigation process”).


                                                  2
Case: 4:16-cv-02163-CDP Doc. #: 263 Filed: 07/31/20 Page: 3 of 4 PageID #: 5151




Dated: July 31, 2020                Respectfully submitted,

                                    /s/ Jared Goodman
                                    JARED GOODMAN (#1011876DC)
                                    PETA Foundation
                                    2154 W. Sunset Blvd.
                                    Los Angeles, CA 90026
                                    323.210.2266
                                    Fax No: 213.484.1648
                                    jaredg@petaf.org
                                    MARTINA BERNSTEIN (#230505CA)
                                    PETA Foundation
                                    1536 16th St. NW
                                    Washington, DC 20036
                                    202.483.7382
                                    Fax No: 202.540.2208
                                    martinab@petaf.org
                                    POLSINELLI PC
                                    JAMES P. MARTIN (#50170)
                                    KELLY J. MUENSTERMAN (#66968)
                                    100 S. Fourth Street, Suite 1000
                                    St. Louis, MO 63102
                                    314.889.8000
                                    Fax No: 314.231.1776
                                    jmartin@polsinelli.com
                                    Attorneys for Defendants/
                                    Counterclaim Plaintiffs




                                       3
Case: 4:16-cv-02163-CDP Doc. #: 263 Filed: 07/31/20 Page: 4 of 4 PageID #: 5152




                               CERTIFICATE OF SERVICE

       I certify that on July 31, 2020, the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, by which notification of such filing was electronically sent and

served to the following:

       Debbie Champion, dchampion@rssclaw.com
       Victor H. Essen, vessen@rssclaw.com
       Attorneys for Plaintiff/Counterclaim Defendant Connie Braun Casey

       Geordie Duckler, geordied@animallawpractice.com
       Attorney for Plaintiff/Counterclaim Defendant Andrew Sawyer

       Tonia Haddix, lazyjet69@yahoo.com
       Appearing Pro Se


                                             /s/ Jared Goodman




                                                 4
